DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the scale, axes, and legend for Figs. 5, 6a, and 6b are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 recites the limitation “the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modified”.  This should read as the post-translation .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“infrared radiation source” in claim 36,
“infrared radiation detector” in claim 36,

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 36: Paragraph [73] of the Specification discloses an infrared laser or infrared diode laser as an example of an infrared radiation source.
Claim 36: Paragraph [91] of the Specification discloses a Fourier transform infrared spectrometer as an example of an infrared radiation detector. 
Claim 36: Paragraph [90] of the Specification discloses a processor may be an example of a “data analyser”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 39, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 27 is rejected because it recites the claim limitation “attenuation by integument protein post-translational modification in said integument”.  It is unclear and therefore indefinite what is actually doing the attenuating/attenuation, i.e. whether the attenuation is by a protein that has undergone post-translational modification that is in the integument, or by a protein undergoing post-translation modification in the integument due to the radiation.  For examining purposes, the examiner assumes the attenuation by the protein is a protein that has already undergone post-translation modification.  
	Claim 39 is rejected because it recites the limitation “the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1, preferably from within 4000 to 5500 cm-1”.  It is unclear and therefore indefinite, which wavenumber range is explicitly claimed.  For examination purposes, the examiner assumes the wavenumber range of 400 to 5500 cm-1 would read on the claim.
Claim 40 is rejected because it recites the limitation “the in vivo diagnosis”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41-44 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 40.  
Claim 43 is further rejected because it recites the limitation “use of a post-translation modified integument protein according to claim 40”.  It is unclear and therefore indefinite whether the “a post-translation modified integument protein” is the same post-translation modified integument protein as in claim 40.  For examination purposes, the examiner assumes that the post-translation modified integument protein of claim 43 is the same as claimed in claim 40.  Additionally, the examiner suggests that applicant amend the claim limitation to “Use of the post-translation modified integument protein according to claim 40”.  Claim 43 is also rejected 
Claim 44 is further rejected because it recites the limitation “use of a post-translation modified integument protein according to claim 43”.  It is unclear and therefore indefinite whether the “a post-translation modified integument protein” is the same post-translation modified integument protein as in claims 40 and 43.  For examination purposes, the examiner assumes that the post-translation modified integument protein of claim 44 is the same as claimed in claims 40 and 43.  Additionally, the examiner suggests that applicant amend the claim limitation to “Use of the post-translation modified integument protein according to claim 43”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-32 and 34-44 are rejected under 35 U.S.C. 101 for the reasons below.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites recording of infrared radiation within a predetermined wavenumber range, attenuated by an integument of said subject, wherein said integument is still attached to said subject; comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument.
The above recording and comparing steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any 
The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of the infrared radiation being attenuated by an integument of a subject, wherein the integument is still attached to the subject, and deriving information regarding post-translational modification of proteins in the integument from the comparison.  The infrared radiation being attenuated by an integument of a subject is performed in order to gather data for the judicial exception and is necessary precursor for all uses of the recited exception.  It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.   Additionally, the deriving of information regarding post-translational modification of proteins in the integument based on the comparison is recited at such a high level of generality that it does not integrate the abstract idea into a practical application, and can be broadly interpreted as a post-solution activity.  
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to gather data and apply an exception using insignificant extra-solution or post-solution activity to the judicial exception does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 26-30, 32, and 35 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 25), and the additional limitations of claim 26-35, such as:
wherein said integument of said subject is a nail of said subject (claim 26);

wherein said protein is a keratin (claim 28);
wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (claim 29);
wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions to a predetermined value and deriving based thereon a time dependency of the post-translational modification of proteins (claim 30).
wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1 (claim 32);
wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4650 cm-1 to 7700 cm-1 (claim 35);  
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more implementing extra-solution or post-solution activities to the judicial exception.

Claims 31 and 34 are rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claims 31 and 34 are directed to a natural phenomenon.  The claim recites: 
wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (claim 31);

The additional limitations of integument protein glycation or integument protein carbamylation is directed to a natural phenomenon.  As stated in the instant specification, the glycation or carbamylation occurs within the human body, including nail keratin (Paragraph 19), and therefore measuring a degree of glycation or carbamylation in the nail may provide an indication of glycation or carbamylation in other organs (Paragraph 12).  The additional elements are not sufficient to amount to significantly more than applying judicial exceptions, since the additional elements directed at the natural phenomenon are still directed towards gather data to apply the abstract ideas as discussed in the 35 U.S.C. 101 rejections for claim 25.  The claims are not patent eligible.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a system for measuring post-translational modification of proteins in a subject, the system comprising an infrared radiation source, an infrared radiation detector and a data analyser for analysing attenuation of infrared radiation within a predetermined wavenumber range attenuated by an integument of said subject still attached to said subject, by comparing the attenuation with a predetermined value for deriving information regarding post-translational modification of proteins in the integument.
The above “analyzing” and comparing steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The “analyzing” step is broadly interpreted as evaluating the result of the radiation attenuated by the integument, and the comparing of the attenuation to a predetermined value is broadly interpreted as comparing the recorded result with predetermined values such as that from a look-up table.

  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a generic computer, controller, or processor.  Mere instructions to gather data and apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Claims 37-39 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 36, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 36), and the additional limitations of claim 37-39, such as:
a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector (claim 37);
wherein the system is adapted for measuring at different positions on the integument of the subject (claim 38);
wherein said post-translational modification of proteins consists of glycation of nail keratins, the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1, preferably from within 4000 to 5500 cm-1 or wherein said post-translational modification of proteins consists of carbamylation of nail keratins, the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 4650 cm-1 to 7700 cm-1.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon.  The claim recites a post-translation modified integument protein for use in the in vivo diagnosis of anomalous post-translation modification of proteins.
As stated in the instant specification, the post-translation modified integument protein is nail keratin that has undergone glycation or carbamylation within the human body (Paragraph 19), which can be broadly interpreted as a judicial exception directed to a natural phenomenon.  
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitation of in vivo diagnosis of anomalous post-translation modification of proteins.  However, the in vivo diagnosis is recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to anomalous post-translation modifications of proteins in-vivo, which is merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a drafting effort designed to monopolize the exception, and cannot provide an inventive concept. The claim is not patent eligible.

Claims 41-44 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 40, the claimed invention being directed to a natural phenomenon (see 35 U.S.C. 101 analysis for claim 40), and the additional limitations of claim 41-44, such as:

the post-translation modified integument protein being a keratin, a glycated integument protein or a carbamylated integument protein (claim 42);
use of the post-translation modified integument protein for in vivo diagnosis of a disease (claim 43);
wherein the post-translation modified integument protein is a glycated protein and wherein said in vivo diagnosis comprises the diagnosis of diabetes mellitus or wherein the post-translation modified integument protein is a carbamylated protein and wherein said in vivo diagnosis comprises the diagnosis of renal insufficiency (claim 44);
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more.  The additional limitations in claims 41 and 42 further defines the post-translation modified integument protein, but are still directed to a natural phenomenon, without providing a practical application that amounts to significantly more.  The additional limitations in claims 43 and 44 further defines the in vivo diagnosis, but the in vivo diagnosis is still recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to diabetes mellitus or renal insufficiency, which is still merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)), and does not amount to significantly more.  

Examiner notes: Claim 33 inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1).  However, claim 33 recites additional limitations of comparing contributions of different spectral bands for deriving a degree of glycemia in a subject, and/or wherein the method comprises selecting said predetermined value as function of race or gender of the subject.  The additional limitations applies the judicial exception of claim 25, in that the comparison is of different spectral bands Thus claim 33 is patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-44 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Non-Patent Literature: “Glycation in human finger nail clipping using reflectance IR spectrometry, a new marker for diabetes diagnosis and monitoring”, to Coopman et al. “Coopman”.

Regarding claim 40, Coopman discloses a post-translation modified integument protein (glycated keratin protein, See background), for use in the in vivo diagnosis (diagnosis and monitoring of diabetes, See Conclusion) of anomalous post-translation modification of proteins (glycation of proteins, lysine-bound glycation, See Results).  

Regarding claim 41, Coopman discloses all the features of claim 40, above.
Coopman further discloses the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modification (See Results).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated -1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.

Regarding claim 42, Coopman discloses all the features of claim 40, above.
Coopman discloses the post-translation modified integument protein being a keratin (“Nail keratin glycation”, “keratin glycation”, See Background, Methods, and Conclusion).

Regarding claims 43 and 44, Coopman discloses all the features of claim 40, above.
Coopman further discloses using of a post-translation modified integument protein according to claim 40 for in vivo diagnosis of a disease (See Results, Conclusion).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated proteins (lysine-bound glycation) (See Results).  In diabetics, absorbance at 1050 cm-1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.  Cooper further discloses the analysis of protein glycation in human fingernails can be used for diagnosis and monitoring of diabetes (See Conclusion), which reads on diagnosis of diabetes mellitus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-29, 31, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of U.S. Patent Application Publication No. 2014/0155718 to Kramer et al. “Kramer”.

Regarding claim 25, Coopman discloses a method for measuring post-translational modification of proteins in a subject (nail keratin that has undergone glycation, See Background), the method comprising: 
recording of infrared radiation (“analyzed using reflectance infra red spectroscopy”, See Methods) within a predetermined wavenumber range (“using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1”, See Methods), attenuated by an integument of said subject (“nail clippings”, See Background and Methods), 

However, Coopman does not disclose wherein said integument is still attached to said subject.
Kramer teaches wherein said integument is still attached to said subject (See Fig. 2, nail, Ref. 208 still attached to finger, Ref. 212; Paragraphs 0033-0034).  Kramer teaches an analyte detector with a source that produces a near infrared beam to be transmitted to a detector by firing the beam through the nail (Paragraph 0027).  Kramer teaches using the analyte detector to detect analytes that may interact with the beam (Paragraph 0034) in the process of testing for diabetes (Paragraph 0002).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Coopman's invention wherein said integument is still attached to said subject, as taught by Kramer, in order to provide a method for testing or monitoring diabetes without having to remove a sample from the patient (Kramer, Paragraphs 0002-0003).  Having to remove a sample from a patient and then testing the sample may further create additional financial obligations in additional testing equipment.  

Regarding claim 26, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
As disclosed in the claim 25 rejection above, Coopman discloses the sample is nail keratin, and Kramer teaches detect an analyte through the nail the of the subject.

Regarding claim 27, the modifications of Coopman and Kramer disclose all the features of claim 25 above.


Regarding claim 28, the modifications of Coopman and Kramer disclose all the features of claim 27 above.
	Coopman further discloses wherein said protein is a keratin.  Coopman discloses wherein the protein is glycated nail keratin (See Background and Results sections).

	Regarding claim 29, the modifications of Coopman and Kramer disclose all the features of claim 25 above.  
	Coopman further discloses wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (“reflectance infra red spectroscopy using a Perkin Elmer FT-IR Spectrometer Two”, See Methods).

	Regarding claim 31, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
	Coopman discloses wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (See Background, Results, and Conclusion).  

Regarding claim 36, Coopman discloses a system for measuring (analyzed using reflectance infra red spectroscopy”, See Methods) post-translational modification of proteins in a subject (analyze effects of protein deglycation, See methods), the system comprising an infrared radiation source, an infrared radiation detector and a data analyzer for analyzing attenuation of infrared radiation (inherent with the use of Perkin Elmer FT-IR Spectrometer Two for analyzing using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1, See Methods) within a predetermined wavenumber range (range from 4500 cm-1 to 450 cm-1, See Methods) attenuated by an integument of said subject (“nail clippings”, See Background and Methods), by comparing the attenuation with a predetermined value for deriving information regarding post-translational modification of proteins in the integument (comparing absorption at 1050 cm-1, which represents glycated proteins, and for diabetics was statistically higher than in age-matched controls, See Results).
However, Coopman does not disclose wherein the integument is still attached to said subject.
Kramer teaches wherein the integument is still attached to said subject (See Fig. 2, nail, Ref. 208 still attached to finger, Ref. 212; Paragraphs 0033-0034).  Kramer teaches an analyte detector with a source that produces a near infrared beam to be transmitted to a detector by firing the beam through the nail (Paragraph 0027).  Kramer teaches using the analyte detector 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Coopman's invention wherein the integument is still attached to said subject, as taught by Kramer, in order to provide a method for testing or monitoring diabetes without having to remove a sample from the patient (Kramer, Paragraphs 0002-0003).  Having to remove a sample from a patient and then testing the sample may further create additional financial obligations in additional testing equipment.  

Regarding claim 37, the modifications of Coopman and Kramer disclose all the features of claim 36 above.
Kramer teaches wherein said system comprises a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector (See Fig. 8; Paragraph 0041).  Kramer teaches compression plates that can be broadly interpreted as a holder for positioning (See Fig. 8, Refs. 714, 716; Paragraph 0041) that may be place around the finger (Fig. 8, Ref. 712).  The compression plates, Ref. 714 and 716, positions the finger with respect to the infrared radiation source (Ref. 706) and the infrared radiation detector (Ref. 702) (See Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein said system comprises a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector, as further taught by Kramer, in order to remove a portion of blood from the finger thereby allowing better signal penetration and decrease the level of background noise (Kramer, Paragraph 0042).  
Regarding claim 38, the modifications of Coopman and Kramer disclose all the features of claim 36 above.
Kramer teaches wherein the system is adapted for measuring at different positions on the integument of the subject (Paragraph 0036).  Kramer teaches the orientation for the source and detector may be moved as needed by the user to find other suitable positions (Paragraph 0036).  Additionally, Kramer teaches multiple embodiments with differing positions of the source and detector that measures at different positions (See Figs. 2-7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein the system is adapted for measuring at different positions on the integument of the subject, as further taught by Kramer, in order to the user with the option to measure from other suitable position based on the needs of the user (Kramer, Paragraph 0036).

Regarding claim 39, the modifications of Coopman and Kramer disclose all the features of claim 36 above.
Using the interpretation taken in the 35 U.S.C. 112(b) rejection above, Coopman discloses wherein said post-translational modification of proteins consists of glycation of nail keratins (nail keratin that has undergone glycation, See Background; protein glycation in human fingernail, See Conclusion), the data analyzer being adapted for analyzing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1 (analyzed using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1 using a Perkin Elmer FT-IR spectrometer Two (See Methods).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, and further in view of U.S. Patent Application Publication No. 2010/0185064 to Bandic et al. “Bandic”.

Regarding claim 30, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
	Coopman further discloses determining nail keratin glycation that may reflect the average glycemia over the last couple of months to assess long-term glycation in diabetes (See Background).
	However, the modifications of Coopman and Kramer do not disclose wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions.
	Bandic teaches in a similar field of endeavor of using a diffused reflectance analysis with infrared radiation (Paragraph 0019) on the skin integumentary system (Paragraph 0009).  Bandic teaches comparing three distinct points or positions across captured data (Paragraphs 0065-0066)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions, as taught by Bandic, in order to create a unique spectral signature of the skin, i.e. integument (Bandic, Paragraph 0064).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, and further in view of U.S. Patent Application Publication No. 2015/0305658 to “Islam”, as evidenced by Non-Patent Literature: “Glycated nail proteins: a new approach for detecting diabetes in developing countries”, to Kishabongo et al. “Kishabongo”.

Regarding claim 32, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
	However, the modifications of Coopman and Kramer do not disclose wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1.
	Islam teaches wherein fingernail spectra are compared (Paragraph 0086).  As can be seen in Fig. 14, peaks corresponding to glucose (See Ref. 1405 and 1406) are compared, wherein the peaks are located at approximately 2.3 and 2.4µm, which correlates to a wavenumber of approximately 4300 cm-1 and 4166 cm-1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1, as taught by Islam, in order to detect the change in glucose concentration since extracellular glucose the degree of glycation of proteins in human nails as evidenced by Kishabongo (See Page 62, left column).  

Regarding claim 33, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
However, Coopman and Kramer do not disclose wherein the method comprises comparing contributions of different spectral bands for deriving a degree of glycemia in a subject, and/or wherein the method comprises selecting said predetermined value as function of race or gender of the subject.
Islam teaches wherein fingernail spectra are compared (Paragraph 0086).  As can be seen in Fig. 14, peaks corresponding to glucose (See Ref. 1405 and 1406) are compared to 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, wherein the method includes comparing contributions of different spectral bands for deriving a degree a glycemia, as taught by Islam, in order to detect the change in glucose concentration since extracellular glucose the degree of glycation of proteins in human nails as evidenced by Kishabongo (See Page 62, left column).  

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, further in view of Non-Patent Literature: “Impact of Carbamylation on Type I Collagen Conformational Structure and Its Ability to Activate Human Polymorphonuclear Neutrophils”, to Jaisson et al. “Jaisson”, and further in view of U.S. Patent Application Publication No. 2010/0010325 to Ridder et al. “Ridder”.

Regarding claims 34 and 35, the modifications of Coopman and Kramer disclose all the features of claim 25 above.
	However, the modifications of Coopman and Kramer do not disclose wherein infrared attenuation is attenuation by protein carbamylation.  
	Jaisson teaches detecting posttranslational modified collagen (Page 149, Right column) by carbamylation (Page 150, Right column) using FT-IR (Page 151, Right column; Page 158, left column).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein infrared attenuation is attenuation by protein carbamylation, as 
 	However, the modifications of Coopman, Kramer, and Jaisson do not disclose wherein the infrared radiation range is 4650 cm-1 to 7700 cm-1.
	Ridder teaches the infrared radiation range is 4650-7700 cm-1 (Paragraph 0082).  Ridder teaches using an infrared radiation range from 5500-6000 cm-1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Jaisson, wherein the infrared radiation range is 4650-7700 cm-1, as taught by Ridder, in order to include spectral signature of lipids for samples that include collagen and other skin components (Ridder, Paragraphs 0081-0082).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793